Citation Nr: 0718192	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  02-08 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for chronic renal 
failure (claimed as kidney disorder). 

2.  Entitlement to service connection for right knee 
disability, to include as secondary to service-connected 
right ankle disability. 

3.  Entitlement to service connection for right hip 
disability, to include as secondary to service-connected 
right ankle disability. 

4.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001, rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied entitlement to service 
connection for chronic renal failure; from a March 2005 
rating decision that granted service connection for bilateral 
hearing loss, evaluated as 20 percent disabling, effective 
June 25, 2002; and from a January 2006 rating decision that 
denied entitlement to service connection for right knee and 
hip disabilities.  

In February 2004, the Board remanded the veteran's claim for 
service connection for chronic renal failure.  The requested 
development has been completed and the case has returned to 
the Board for appellate review. 

The veteran's case has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's right knee and hip disabilities, currently 
diagnosed as osteoarthritis of the right knee and hip, were 
not present during service, manifested within one year of 
service separation, and are not related to a disease or 
injury in service.

2.  Chronic renal failure was not present in service, was not 
manifested within a year of service separation, and the 
weight of competent medical evidence is against a link 
between the current chronic renal failure and a disease or 
injury in service.

3.  The service-connected bilateral hearing loss is 
manifested by, at most, Level V hearing loss in both ears. 


CONCLUSIONS OF LAW

1.  The veteran's right knee disability was not incurred in 
or aggravated by active service and was not the result of, or 
aggravated by, his right ankle disability nor can 
degenerative osteoarthritis be presumed to have been incurred 
in service. 
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006); 71 Fed. Reg. 52,747 (Sept. 7, 2006) (to be codified 
at 38 C.F.R. § 3.310).

2.  The veteran's right hip disability was not incurred in or 
aggravated by active service and was not the result of, or 
aggravated by, his right ankle disability nor can 
degenerative osteoarthritis be presumed to have been incurred 
in service. 
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310; 71 Fed. Reg. 52,747.

3.  Chronic renal failure was not incurred in or aggravated 
by active service, nor can cardiovascular-renal disease be 
presumed to have been incurred in service. 
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

4.  The criteria for an initial rating in excess of 20 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.7, 4.85, 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

This appeal arises, in part, from a notice of disagreement 
with an initial rating for hearing loss following the grant 
of service connection for bilateral hearing loss.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that once service connection is granted the claim is 
substantiated, and further VCAA notice is generally not 
required with regard to disagreement with the initial 
evaluation.  Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. App. 
Mar. 22, 2007); 
Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).

With regards to the veteran's disagreement with the initial 
evaluation for bilateral hearing loss, no further VCAA notice 
was required once service connection was granted.

In a February 2005 letter, the RO did provide the veteran 
with notice of the evidence necessary to substantiate 
entitlement to a higher initial rating for bilateral hearing 
loss.  The letter also advised the veteran of what evidence 
he was responsible for providing and what evidence VA would 
undertake to obtain, and told him to submit relevant evidence 
in his possession.

Regarding his service connection claims, in letters, dated in 
September 2001, February and September 2004 and July 2005, 
the RO provided the veteran with notice of the evidence 
necessary to substantiate his claims for service connection 
for chronic renal failure and right knee and hip 
disabilities, respectively.  The letters advised the veteran 
evidence he was responsible for providing and what evidence 
VA would undertake to obtain, and told him to submit relevant 
evidence in his possession.

Although the September 2004 notice was not provided before 
the initial adjudication of the claim for service connection 
for renal failure, any timing deficiency was cured by 
readjudication of the claim in a February 2006 supplemental 
statement of the case.  Mayfield v. Nicholson, 20 Vet. App. 
537 (2006).

Regarding VA's duty to assist the veteran with his claims on 
appeal, all pertinent identified treatment records have been 
obtained.  He has also been afforded VA examinations 
regarding all the issues on appeal.  With regards to the 
claim for service connection for chronic renal failure, in 
its remand the Board sought a VA opinion as to the etiology 
of the veteran's renal failure.  A VA examiner provided the 
requested opinion in May 2004 and July and December 2005.  
The Board also sought evidence referred to by a private 
physician as having been furnished by the veteran.  Neither 
the veteran nor the private physician has responded to 
requests for this evidence.

Accordingly, there is no further assistance that would be 
reasonably likely to substantiate the claims on appeal.

II.  Service Connection Laws and Regulations

General

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Presumptive Service Connection criteria-

Additionally, for veterans who have served 90 days or more of 
active service during a period of war or after December 31, 
1946, certain chronic disabilities, such as arthritis and 
cardiovascular-renal disease, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year of service discharge.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of of service connection, subsequent manifestation of the 
same chronic disease at any later date, however remote, are 
service conneted unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).


Secondary Service Connection criteria

Service is provided on a secondary basis for disease or 
injury that is proximately due to or the result of service 
connected disease or disability.  38 C.F.R. § 3.310(a). This 
regulation provides service connection for the degree of 
aggravation of a non-service connected disease or disability 
caused by a service connected disease or disability.  71 Fed. 
Reg. 52,747.

Secondary service connection requires competent medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

III.  Analysis

1.  Chronic Renal Failure

The veteran contends that prior to service discharge, he was 
told that he had albumin in his urine and that this was the 
inception of kidney disease culminating in current chronic 
renal failure.  

Initially, the Board would observe that service connection 
for chronic renal failure is not warranted on a presumptive 
basis.  Although there is current evidence of chronic renal 
failure, this was first shown in 1999, many years after the 
veteran's discharge from service (see, January 1999 report, 
prepared by L. H. A., M. D., wherein it was noted that the 
veteran had significant renal failure).  Thus, in the absence 
of medical evidence that the veteran's chronic renal failure 
was present within one year from separation, the Board cannot 
entertain a grant of service connection on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

The record indisputably documents that the veteran has 
chronic renal failure, see January 1999 letter from L. H. A., 
M. D., reflecting that the veteran had significant renal 
failure.  An April 2001 VA hypertension examination report 
also documents a diagnosis of chronic renal failure, the 
etiology of which was probably glomerulonephritis.  The 
examiner also noted that hypertension could also have caused 
the chronic renal failure.  Thus, the first element of 
service connection-a current disability-has been met.  

The crux of the veteran's claim thus relies upon whether his 
chronic renal failure is etiologically related to military 
service.  

Service medical records are negative for any clinical 
evidence of any renal abnormality or hypertension.  A January 
1953 laboratory test was negative for albumin.  A June 1954 
service discharge examination report reflects that the 
veteran's genitourinary system was found to have been 
"normal."  His blood pressure was recorded as 140/60.  

In support of the veteran's contention are letters to VA, 
dated in January 1999, October 2001, September 2002, August 
2005, and February 2007, prepared by L. H. A., M. D., 
reflecting that the veteran had had heavy protein in his 
urine since he began treatment five years previously, i.e., 
September 2002.  Dr. L. A. also indicated that the veteran 
had presented medical evidence demonstrating that he had 
protein excretion in his urine for at least 45 to 50 years, 
and that it appeared to have been present at the time he was 
on active duty in the 1950's.  

In statements, dated in January and February 2007, prepared 
by A. P., M. D., it was concluded that during service, the 
veteran reportedly had proteinuria, an early sign of kidney 
problems, in his urine that, if addressed, could have slowed 
down the progression of end stage renal disease. 

Evidence against the veteran's claim includes opinions 
prepared by a VA physician in May 2004 and July and December 
2005.  After a complete review of the claims files, to 
include the appellant's service medical records and numerous 
opinions, prepared by L. H. A., M.D., the VA examiner opined 
that the veteran did not have renal disease in service.  In 
bolstering his opinion, the examiner noted that a review of 
the veteran's service medical records were entirely devoid of 
any renal insufficiency or abnormality, proteinuria or 
albumin.  The examiner specifically concluded that despite 
the veteran's assertions that he had medical information 
dating back forty years that indicated that he had 
proteinuria, there was no such medical lab report or evidence 
to support his assertion.  To that end, the VA examiner noted 
that a January 1953 test was negative for albumin.   

While both L. H. A., M. D. and A. P., M. D. have opined that 
the veteran had proteinuria during military service, those 
opinions are of little probative value because they are 
contradicted by the service medical records, which are 
negative for any clinical evidence of any renal abnormality, 
do not show proteinuria or albuminuria on urinalysis.  While 
these doctors reported that the opinions were based on 
records showing protein excretion in dating back to service, 
neither they nor the veteran have provided these records.

In light of the foregoing, it is obvious that neither Dr. L. 
H. A. nor Dr. A. P., provided opinions based on an inaccurate 
and unsubstantiated history.  An assessment based on an 
inacurate history supplied by the veteran is of no probative 
value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); see also 
Kightly v. Brown, 6 Vet.App. 200, 205-06 (1994) (finding that 
presumption of credibility of evidence did not arise as to 
medical opinion that veteran's disability was incurred in 
service because it was based on an inaccurate history); 
Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) (finding that 
presumption of credibility did not arise because physician's 
opinion was based upon "an inaccurate factual premise" and 
thus had "no probative value").

In contrast, the VA examiner's opinions were the product of a 
review of the service medical and post-service records, 
including the private physician's opinions.  The VA examiner 
also provided a rationale based on an accurate history, i.e., 
service medical records.  For these reasons the January VA 
examiner's opinions are more probative than the private 
physician's opinions.

The veteran's assertions that his chronic renal failure was 
of service onset are not supported by any medical evidence.  
The veteran, as a lay person, is not competent to offer 
diagnoses or medical opinions regarding the cause of a 
condition.  Similarly he would not be competent to say that 
he had albumin in his urine during service.  Bostain v. West, 
11 Vet. App. 124, 127 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Because the weight of the competent evidence is against a 
link between the veteran's current chronic renal failure and 
his military service, the weight of the evidence is against 
the claim.  As the weight of the competent evidence is 
against the claim, the doctrine of reasonable doubt is not 
applicable, and the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, at 53-56 (1990); 
38 C.F.R. § 3.102.

2.  Right hip and right knee disabilities

The record indisputably documents that the veteran has right 
hip and knee osteoarthritis/ degenerative joint disease (see, 
private treatment record, prepared by M. B., M. D., and VA 
orthopedic examination report, dated in November 2006 and 
February 2007, respectively). Thus, the first element for 
service connection is established.

The veteran does not contend, nor does the evidence show, 
that current right knee or right hip degenerative joint 
disease was directly incurred in service.  In this regard, 
service medical records are entirely devoid of any subjective 
complaints and clinical findings referable to any right knee 
or right hip pathology. 

The veteran also does not contend that service connection for 
right knee and right hip disabilities is warranted on a 
presumptive basis.  Although there is current evidence of 
right knee and right hip arthritis, these diseases were first 
shown many years after service (see, November 2006 treatment 
report, prepared by M. B., M. D., containing diagnoses of 
right hip and right knee osteoarthritis).  Thus, as right hip 
and right knee osteoarthritis was first shown many years 
after service, the weight of the evidence is against 
presumptive service connection.  Cf. 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The veteran does contend that service connection is warranted 
for right hip and right knee disabilities as secondary to 
service-connected residuals of a fracture of the right ankle.  
A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The weight of the evidence, however, is against linking the 
veteran's current right knee and hip osteoarthritis to his 
service-connected right ankle disability.

In support of the veteran's claims, are opinions of a private 
orthopedic surgeon, M. B., M. D., and L. A., M. D., prepared 
in February 2007.  Dr. M. B. opined that the veteran's right 
ankle arthritis had led to a limp that was at least partially 
responsible for the [veteran's] right hip and right knee 
degenerative joint disease (osteoarthritis).  Dr. L. A. 
stated that while  he was not an orthopedic physician, if the 
[veteran's] posture was altered at the time of his right 
ankle fracture, the alteration in use of his right hip and 
knee joint might have led to degenerative "wear and tear."

Evidence against the veteran's claims includes a February 
2007 VA examiner's opinion.  After a physical evaluation of 
the appellant; which included magnetic resonance imaging 
scans of the right hip, knee and ankle; the examiner opined 
that the veteran's right hip and knee degenerative joint 
disease were most likely a result of aging.  The examiner 
concluded that the veteran did not have post-traumatic right 
ankle osteoarthritis.  He reasoned that if the veteran's gait 
had been altered due to pain in the right ankle, then he 
would have been expected to favor the left extremity, instead 
of the right lower extremity.  He noted that at the time of 
the examination, the veteran claimed that after fracturing 
his right ankle, he favored his right lower extremity which, 
in turn, contributed to his osteoarthritis of his right hip 
and knee.  Therefore, based on the history, physical 
examination and imaging studies, it was the VA examiner's 
opinion that the right hip and knee osteoarthritis were not 
at least as likely as not the result of the service-connected 
right ankle disability. 

While both Dr. M. B. and Dr. L. A. opined in February 2007 
that it was possible that the veteran's right knee and hip 
osteoarthritis were, in part, related to a limp and altered 
gait due to his service-connected right ankle disability, 
those opinions are of limited probative value because there 
is no indication that either physician reviewed the veteran's 
service medical records or any records for several decades 
after service.  These opinions were worded in hypothetical 
terms, and did not comment whether the veteran actually had 
an abnormal gait due to the ankle disability.  An opinion 
based on speculation is insufficient to establish service 
connection.  Bostain v. West, 11 Vet. App. 11 Vet. App. 124 
(1998); Obert v. Brown, 5 Vet. App. 30 (1993).

In contrast, the VA examiner's February 2007 opinion was the 
product of a review of the veteran's entire medical records.  
He also provided rationale based on an accurate history.  For 
these reasons the February 2007 VA examiner's opinion is more 
probative than the private physician's opinions.

Because the most probative opinion is against the claim, the 
weight of the evidence is against the grant of service 
connection for right knee and right hip disabilities on a 
secondary basis.

While the veteran is competent to offer statements of first- 
hand knowledge that he suffered right knee and ankle pain, as 
a lay person he is not competent to render a probative 
opinion on a medical matter, such as the etiology of his 
current right knee and right hip disabilities.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

Because the weight of the competent evidence is against a 
link between current right knee and right hip disabilities 
and a service-connected right ankle disability, the weight of 
the evidence is against the claims.  As the weight of the 
competent evidence is against the claims, the doctrine of 
reasonable doubt is not applicable, and the claims are 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, at 53-
56 (1990); 38 C.F.R. § 3.102.

3.  Initial Evaluation Claim-Hearing Loss

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).

The VA rating schedule is primarily a guide in the evaluation 
of disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations. Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2006).  It is essential, both in the 
examination and in the evaluation of disability, that each 
disability be viewed in relation to its history. 
38 C.F.R. § 4.1 (2006).

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are obtained.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2006).  

In this case, the history of the veteran's disability 
includes the opinion of a VA examiner in February 2005 who 
opined that the appellant's bilateral hearing loss for VA 
compensation purposes was the result, in part, due in-service 
noise exposure.  
See 38 C.F.R. § 3.385 (2006). 

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test. The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
38 C.F.R. §§ 4.85(b), 4.87.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2006).  

Additionally, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b) (2006).  

In this case, the evidence of record indicates that the 
veteran's bilateral hearing loss pattern does not fit the 
requirements of an unusual pattern of hearing impairment.  
Id.

Pursuant to 38 C.F.R. § 4.85(a), an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist, and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test. 

A February 2005 VA audiological examination report shows 
puretone thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	65	60	65	60	63
Left	 	65	65	70	60	65

Speech discrimination was 86 percent in the right ear and 92 
percent in the left.

On VA audiological examination in April 2007, puretone 
thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	65	60	65	65	64
Left	 	65	65	65	65 	65

Speech discrimination was 88 percent in the right ear and 90 
percent in the left.

The veteran's representative has argued that the 
examinations, because they were conducted in a sound proof 
room, do not show the veteran's ability to function under the 
ordinary conditions of life.  See 38 C.F.R. § 4.10 (2006).  
The representative did not cite any authority for this 
proposition, and acknowledged that testing in a sound proof 
room is recommended in the Handbook of Standard Procedures 
and Best Practices for Audiology Compensation and Pension 
Examinations (2004).  The American National Standards 
Institute has also specified that hearing be tested in sound 
treated rooms.  Maximum Permissible Ambient Noise Levels for 
Audiometric Test Rooms (ANSI S3.1-1991).  As experts in field 
have determined that testing in sound proof rooms is the best 
method for testing hearing loss, and the veteran's 
representative has not submitted any evidence to the 
contrary, the Board concludes that testing in a sound proof 
room was adequate to portray hearing loss under the ordinary 
conditions of life.

Taking into account the evidence set out above, the Board 
finds that the preponderance of the evidence is against an 
initial rating in excess of 20 percent for bilateral loss.  
Specifically, the 2005 and 2007 VA audiological findings when 
applied to the above cited rating criteria translate to 
literal designations of Level III hearing in the right ear 
and Level II and III hearing in the left ear, respectively.  

Both right and left ear acuity fall under the exceptional 
patterns of hearing impairment, as pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) have been shown to have been 55 decibels or more.  
See 38 C.F.R. § 4.86.  Rating on this basis, however, yields 
level V hearing loss in both ears.  That level of hearing 
loss does not warrant a rating higher than 20 percent.  See 
C.F.R. §§ 4.85, 4.87, Tables VIA and VII. 

The Rating Schedule provides the criteria for rating various 
disabilities, and, as noted, the criteria encompass what is 
termed the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  In this case, the 
objective evidence is at the crux of the matter, and it 
provides no appropriate basis for granting an initial 
compensable evaluation for the level of bilateral hearing 
loss currently demonstrated.

The Board has considered whether a "staged" rating is 
appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
record, however, shows the same level of hearing loss under 
the rating schedule throughout the period since the effective 
date of service connection.  It does not support assigning 
different percentage disability ratings during the period in 
question.

There is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2006).  

Indeed, during a February 2007 VA examination, the veteran 
indicated that he had retired in 1966.  Therefore, there is 
no marked interference with current employment.  The 
disability has not required any periods of hospitalization 
since the effective date of service connection.  The Board 
will not, therefore, refer the question of entitlement to an 
extraschedular evaluation for consideration by appropriate 
first line authorities.

The Board does not find that the disability more closely 
approximates the criteria for a compensable evaluation, or 
that the evidence to be so evenly balanced that there is 
reasonable doubt as to any material issue regarding the 
matter of entitlement to an initial (compensable) rating for 
the service-connected bilateral hearing loss.  The 
preponderance of the evidence is clearly against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2006).


ORDER

Service connection for chronic renal failure is denied. 

Service connection for right knee disability, to include as 
secondary to service-connected right ankle disability is 
denied. 

Service connection for right hip disability, to include as 
secondary to service-connected right ankle disability is 
denied. 

An initial evaluation in excess of 20 percent for bilateral 
hearing loss is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


